Name: Commission Regulation (EC) NoÃ 11/2008 of 8 January 2008 implementing Regulation (EC) NoÃ 1059/2003 of the European Parliament and of the Council on the establishment of a common classification of territorial units for statistics (NUTS) on the transmission of the time series for the new regional breakdown
 Type: Regulation
 Subject Matter: information technology and data processing;  economic analysis
 Date Published: nan

 9.1.2008 EN Official Journal of the European Union L 5/13 COMMISSION REGULATION (EC) No 11/2008 of 8 January 2008 implementing Regulation (EC) No 1059/2003 of the European Parliament and of the Council on the establishment of a common classification of territorial units for statistics (NUTS) on the transmission of the time series for the new regional breakdown THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1059/2003 of the European Parliament and of the Council of 26 May 2003 on the establishment of a common classification of territorial units for statistics (NUTS) (1), and in particular Article 5(5) thereof, Whereas: (1) Regulation (EC) No 1059/2003 constitutes the legal framework for the EU regional classification in order to enable the collection, compilation and dissemination of harmonised regional statistics in the Community. (2) Article 5(5) of Regulation (EC) No 1059/2003 provides that when an amendment is made to the NUTS classification, the Member State concerned shall transmit to the Commission the time series for the new regional classification to replace data already transmitted. The list of the time series and their length shall be specified by the Commission taking into account the feasibility of providing them. These time series are to be supplied within two years of the amendment to the NUTS classification. (3) Regulation (EC) No 1059/2003 has been amended by Regulation (EC) No 1888/2005 (2) by reason of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European Union and by Regulation (EC) No 105/2007. (4) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee, established by Council Decision 89/382/EEC, Euratom (3), HAS ADOPTED THIS REGULATION: Article 1 Member States shall transmit to the Commission the time series for the new regional breakdown in accordance with the list specified in the Annex. Article 2 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 January 2008. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 154, 21.6.2003, p. 1. Regulation as last amended by Commission Regulation (EC) No 105/2007 (OJ L 39, 10.2.2007, p. 1). (2) OJ L 309, 25.11.2005, p. 1. (3) OJ L 181, 28.6.1989, p. 47. ANNEX Required starting year by statistical domain Domain NUTS level 2 NUTS level 3 Agriculture 2007 Demography 1990 1990 Regional Accounts 1999 1999 Household accounts 1999 Education 2007 Health  causes of death 1994 Health  infrastructure 2000 Labour Force Survey 2000 Employment, Unemployment 2000 Research and Development 2003 Structural Business Survey 2007 Tourism 2000 2005 Transport  road 2007 Transport  rail 2005 Transport  inland waterways 2007 Environment  waste statistics 2004 Environment  other 2003